Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on July 22, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on July 22, 2022, have been entered.

Status of Claims
Amendment of claim 68; and addition of claim 85 is acknowledged.
Claims 56, 58-68 and 74-85 are currently pending and are the subject of this office action.
Claims 80-82 are withdrawn, because they don’t encompass the species Pseudomonas aeruginosa.
Claims 56, 58-68, 74-79 and 83-85 are presently under examination as they relate to the following species:

1- compound of formula III: sodium methane-tris-(diazene-N-oxide-N’-hydroxylate):

    PNG
    media_image1.png
    167
    135
    media_image1.png
    Greyscale
as the compound of general formula I, and 

2- Pseudomonas aeruginosa as the microbe that causes pulmonary infection,


Priority
The present application is a CON of 17/312,231 filed on 06/09/2021, 17/312,231 is a 371 of PCT/US21/16854 filed on 02/05/2021, and PCT/US21/16854 claims priority to provisional application No. 62/971,624 filed on 02/07/2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/971,624 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Provisional application 62/971,624 does not disclose most of the pulmonary microbial infections disclose in claim 78.  More important, even though there is support for the compound: 

    PNG
    media_image1.png
    167
    135
    media_image1.png
    Greyscale

there is no support for a compound of general formula:

    PNG
    media_image2.png
    138
    177
    media_image2.png
    Greyscale


The priority date for this application is 02/05/2021


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claims 56, 58-68, 74-79 and 83-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 68 recites a compound of formula I:

    PNG
    media_image3.png
    157
    196
    media_image3.png
    Greyscale

And the depending claim 74 recites the compound of formula II:
	
    PNG
    media_image4.png
    145
    143
    media_image4.png
    Greyscale

However, it is not clear the meaning of M+3 in claim 68 and the meaning of 3 M+ in dependent claim 74.  
According to the specification (see page 3, after Formula I):
“M+ is a pharmaceutically-acceptable cation. 
In some embodiments, M+ is a cation with a valence other than one, for example, +2 or +3   in which case the ratio of the compound of Formula I to the cation is such that the total positive charge equals the total negative charge. So, for a compound with a total charge of negative three, and a cation with a total charge of positive two, there would be two compounds and three cations. 
Representative positively charged cations include sodium, potassium, lithium, calcium, magnesium, and quaternary ammonium salts.”
For example, in Formula I, if M+ is Li+ or Na+, the subscript 3 will indicate that there are 3 cations for each molecule of:

    PNG
    media_image5.png
    186
    191
    media_image5.png
    Greyscale
so, the total charge will be zero.
However, if M+ is Ca2+, it seems like there are also 3 cations for each molecule, in which case, there will be an excess of 3 positive charges.

Similar case for Formula II.  The number 3 before M+ will indicate that there are 3 Ca++ cations for each:

    PNG
    media_image6.png
    162
    138
    media_image6.png
    Greyscale
which will result in a net 3+ charge.
Further, it is not understood the difference between M+3 and 3M+.

The metes and bounds of the instant claims are not clearly defined.

2) Claims 68 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 75, apparently, further limits claim 68, wherein the compound has a purity greater than 98%.  In claim 68, due the use of the word “comprising”, the compound of formula I can be administered within a composition or alone (i.e. not in a composition).  If the compound of formula I is being administered alone, then, dependent claim 75 would suggest that the purity of compound I in claim 68 can be below 98%, how much below?  50%, 10%? And if so, what are the impurities?
If the compound of formula I in claim 68 is being administered within a composition, then, how is the purity of compound of formula I being determined?  Is the purity of the compound of formula I referring to the purity before mixing it with the other components of the composition?  Or is the purity of the compound of formula I considering all the other components of the composition?  Like for example if the purity is 98%, does that mean that the remaining 2% are for example excipients present in the composition?
The metes and bounds of the instant claims are not clearly defined.

3) Claims 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 58 and 59 depend from claim 57 which is cancelled.
The metes and bounds of the instant claims are not clearly defined.

4) Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 56 recites the limitation “composition”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 depends form claim 68, which does not recite a composition.

5) Claims 77, 78, 79 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 77, 78, 79 and 84 recites the limitation “microbe”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 77, 78, 79 and 84 depend form claim 68, which does not recite a microbe.

6) Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 83 recites the limitation “respiratory infection”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 83 depend form claim 68, which does not recite a respiratory infection.

7) Claims 56, 58-68, 74-79 and 83-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 68 and its dependent claims recite: “an effective antimicrobial amount”.  However, even though the specification defines “effective amount” as the amount of a recited compound effective to treat, prevent, or reduce the microbial load in a subject afflicted with the microbial infection (see page 11, under definitions), there is no indication of any specific amount or range that can be considered “an effective antimicrobial amount”.

The metes and bounds of the instant claims are not clearly defined.


Claim Rejections - 35 USC § 103 (Maintained Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 56, 58-64, 68, 74-79 and 83-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et. al. (Infection and Immunity (2003) 71:2341-2349), Webert et. al. (Crit. Care Med. (2000) 28:2397-2405), Miller et. al. (Journal of Cystic Fibrosis (2013) 12:817-820), Hassett (US 8,557,300), Barraud et. al. (Journal of Bacteriology (2006) 21:7344-7353), Hrabie et. al. (WO 2007/053292, 10-2007), Arnold et. al. (US 2005/0203069), Schoenfisch (US 8,282,967), Schoenfisch et. al. (US 2019/0343869), Schoenfisch et. al. (WO 2018/127819, 07-2018) in view of Arulsamy et. al. (JACS (2001) 123:10860-10869, cited by Applicant) and Jeong et. al. (Mol. Pharmaceutics (January 2020) pages 1-29, cited by Applicant).

For claims 68, 74, 77-79 and 83-85, Darling teaches that cystic fibrosis (CF) is characterized by airway inflammation and chronic bacterial lung infection, most commonly P. aeruginosa (see abstract).  Nitric Oxide (NO) is a free radical gas with important signaling and antimicrobial actions.  NO is synthesized from L-arginine by three isoforms of the enzyme NO synthase (NOS), of which iNOS (Inducible NO Synthase) is the most relevant (see page 2341, right column, second paragraph). In vitro studies showed that NO production reduced P. aeruginosa adherence to human bronchial epithelial cells and enhanced killing of internalized bacteria, suggesting that a lack of epithelial iNOS in patients with CF may contribute to P. aeruginosa infection and colonization (see abstract, last sentence).

Then, several references show the efficacy of administering NO gas in order to eradicate P. aeruginosa from infected lungs, for example: 
Webert teaches that inhaled Nitric Oxide (NO) has an important antibacterial effect both in vitro and in vivo against P. aeruginosa (see abstract).  In a rat animal model of P. aeruginosa pneumonia, the administration of NO gas was effective in treating lungs infected with P. aeruginosa (see conclusion under abstract).
Miller, like Webert, teaches that the administration of NO gas decreases the bacterial load in a rat model of P. aeruginosa pneumonia (see abstract).

Then, several references teach methods of decreasing the bacterial load of P. aeruginosa in lungs by administering different chemicals that will release NO gas once administered to the patient, for example:
Hassett teaches a method of treating airway site infections in a subject, comprising delivering a therapeutic amount of a nitrite (NO2-) composition, at acidic pH (which forms HNO2, which releases NO gas in vivo which is responsible of bacterial death, see column 3, lines 28-35, under Figure 8 and see column 6, lines 43-50), to the airway site of infection via inhalation, wherein the airway site of infection comprises a mucoid P. aeruginosa bacterial strain (see claim 1), wherein the airway site of infection comprises a bacterial biofilm (see claim 3).  Hassett also teaches that in patients with Cystic Fibrosis (CF), P. aeruginosa is one of the most common bacteria trapped in the thickened, dehydrated mucus.  Chronic lung infection of CF patients by P. aeruginosa is the leading cause of morbidity and mortality associated with the disease (see column 1, lines 63-67).
Barraud teaches that the dispersal of P. aeruginosa present in biofilms, comprising the administration of a composition comprising the NO-donor sodium nitroprusside (SNP) (see abstract).  Barraud also teaches that P. aeruginosa is regularly present in patients suffering from cystic fibrosis (see page 7344, left column, first paragraph).

    PNG
    media_image7.png
    206
    230
    media_image7.png
    Greyscale


Then, several references teach methods of decreasing the bacterial load of P. aeruginosa in lungs by administering different chemicals that will release NO gas once administered to the patient, wherein the chemical comprises a carbon or nitrogen linked diazeniumdiolate, for example:
Hrabie teaches that the administration of gaseous NO is very inconvenient, and drugs that that deliver NO under physiological conditions, like nitroglycerine, also have some drawbacks, since requires the activation of endogenous enzymes (see [0003]).  In order to overcome these shortcomings, the literature disclosed several compounds that comprise the diazeniumdiolate moiety, which is a NO-releasing moiety under physiological conditions and are known to exhibit sufficient stability to be useful as therapeutics (see [0005]).   Diazeniumdiolated compounds have been attached to polymers, substrates and medical devices (see [0006]).					
			
    PNG
    media_image8.png
    125
    225
    media_image8.png
    Greyscale

Several references disclose the diazeniumdiolate group attached to a nitrogen (nitrogen-linked diazeniumdiolate) which is preferably an amine (primary, secondary or polyamine) (see [0007]).  Although these adducts offer many advantages over other currently available NO-releasing agents, one disadvantage is the potential risk of the release of nitrosamines, which are carcinogenic.  Another disadvantage of the adducts of primary amines is that they can be unstable even as solids due to a tendency to form traces of explosive diazotates (see [0007]).
In contrast, the authors developed carbon-linked diazeniumdiolates attached either to monosaccharides or polysaccharides, that are still very good NO-releasing agents, without the disadvantages of the nitrogen-linked diazeniumdiolates (see [0011]-[0012] and [0026]).  Examples of monosaccharides with a carbon-linked diazeniumdiolate is disclosed in paragraphs [0024] and [0027]).

    PNG
    media_image9.png
    156
    569
    media_image9.png
    Greyscale


		
    PNG
    media_image10.png
    99
    131
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    87
    119
    media_image11.png
    Greyscale

		Carbon-linked diazeniumdiolate monosaccharides

The compounds are effective for the treatment of biological disorders for which dosage of NO would be beneficial (see [0013]) like for example a bacterial infection (see [0058]).

Arnold, like Hrabie, teaches compositions comprising carbon-linked diazeniumdiolates that release NO under physiological conditions (see abstract).   Diazeniumdiolates are a class of compounds which contain the –[N(O)NO]- functional group and have been known for a long time.  In most of the past examples, the diazeniumdiolate group is attached to the nitrogen of an amine (nitrogen-linked diazeniumdiolates) and spontaneously produce NO under physiological conditions. 
As such, they disclosed carbon-linked diazeniumdiolates of general formula:
R3-C(R1)x(N2O2R2)y, wherein y can be 1 to 3 and x can be 0 to 2 (see [0016]).  So, when y = 3 and x = 0 it results in the following general structure:

    PNG
    media_image12.png
    169
    150
    media_image12.png
    Greyscale

The advantage of carbon-linked diazeniumdiolates over nitrogen-linked diazeniumdiolates is that nitrogen-linked diazeniumdiolates produce carcinogenic nitrosamines upon decomposition and release of NO (see [0008]) and [0010]).  Diazeniumdiolates in general offer several advantages over other NO-releasing agents like S-nitroso compounds (see [0009]).  The authors indicate that these Carbon-linked diazeniumdiolates are effective in inhibiting biofilm formation of P. aeruginosa (see [0042]) and can be used in pathogen reduction in humans (see [0062]-[0063]).

Then, several references teach methods of decreasing the bacterial load of P. aeruginosa in lungs by administering different chemicals that will release NO gas once administered to the patient, wherein the chemical comprises nitrogen-linked diazeniumdiolate, for example: Schoenfisch et. al. (US 8,282,967), Schoenfisch et. al. (US 2019/0343869) and Schoenfisch et. al. (WO 2018/127819).

In summary, the prior art teaches that direct administration of gaseous NO, or the administration of compounds that release NO under physiological conditions are effective in treating and/or decreasing the bacterial load of P. aeruginosa, which are normally present in biofilms in patients suffering from CF.  Carbon-linked diazetoniumdiolates, present in small molecules or polymers, are one of the most successful NO-releasing groups utilized in the treatment of bacterial P. aeruginosa, in particular when the microbe is present in a biofilm, and wherein the patient also suffers from CF.

None of the above prior art teaches the treatment of a microbial pulmonary infection like P. aeruginosa comprising the administration of the following carbon-linked diazeniumdiolate: sodium methane-tris-(diazene-N-oxide-N’-hydroxylate) (elected species):

    PNG
    media_image13.png
    166
    144
    media_image13.png
    Greyscale

However, Arulsamy (JACS) teaches the synthesis of the compound: sodium methane-tris-(diazene-N-oxide-N’-hydroxylate) (see abstract and compound 2 on page 10861, right column, and scheme 1 on page 10862).  The compounds are NO-releasing agents (see page 10861, left column, beginning of second paragraph).  Further, Jeong teaches that the above compound releases NO in vivo when administered to patients suffering from glaucoma (see for example scheme 1 on page 9).  The NO-donor properties of the above compound were demonstrated experimentally (see page 13 under NO release characteristics of NOP (NO-releasing Polydiazeniumdiolates).  According to the authors, this molecule provides delivery of NO over a long period of time compared to conventional NO donors (see conclusion on page 20).

Since the prior art teaches a method of treating pulmonary microbial infections, wherein the microbe is P. aeruginosa, wherein the microbe is present in a biofilm, and wherein the patient also suffers from CF, comprising the administration of a composition or compound capable of releasing NO under physiological conditions, and in particular when the compound comprises a carbon-linked diazeniumdiolate, and in particular compounds of general formula:

    PNG
    media_image14.png
    174
    150
    media_image14.png
    Greyscale
and since the prior art teaches that the compound sodium methane-tris-(diazene-N-oxide-N’-hydroxylate):

    PNG
    media_image13.png
    166
    144
    media_image13.png
    Greyscale
 is a carbon-linked diazeniumdiolate that releases NO under physiological conditions, before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any NO releasing molecule like a molecule with a carbon linked diazeniumdiolate group) for another (the carbon linked diazeniumdiolate sodium methane-tris-(diazene-N-oxide-N’-hydroxylate) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 68, 74, 77-79 and 83-85, with a reasonable expectation of success.

For claim 75, the prior art does not teach the purity of the NO-releasing agents.  However, it is customary to use very pure drugs (99% or more) for the treatment of human diseases, further none of the prior art teaches the presence of any impurity for the NO-releasing agents, including the diazeniumdiolates, thus resulting in the practice of claim 75 with a reasonable expectation of success.

For claims 56 and 76, Schoenfisch et. al. (US 2019/0343869) teaches that the administration route is via inhalation and the NO delivery treats a disease of the lungs (i.e. pulmonary delivery) wherein the disease of the lungs can be CF (see [0052] and [0383]), thus resulting in the practice of claims 56 and 76 with a reasonable expectation of success.

For claim 58, Schoenfisch (US 8,282,967) teaches that in some embodiments the NO-releasing particles are nanoparticles (see column 15, lines 30-33 and column 22, lines 44-45), thus resulting in the practice of claim 58 with a reasonable expectation of success.
 
For claims 59 and 60, Schoenfisch et. al. (US 2019/0343869) teaches that the administration can be in form of an inhaler, pill, nasal spray, etc. (see [0255]), thus resulting in the practice of claims 59-60 with a reasonable expectation of success.

For claim 61, Schoenfisch (US 8,282,967) teaches the presence of biodegradable excipients (see column 22, lines 48), thus resulting in the practice of claim 61 with a reasonable expectation of success.

For claims 62-63, Schoenfisch et. al. (US 2019/0343869) teaches the presence of chelating agents like EDTA, thus resulting n the practice of claims 62-63 with a reasonable expectation of success.

For claim 64, Schoenfisch et. al. (US 2019/0343869) teaches that the NO-releasing agent can be co-administered a large variety of additional compounds (see [0246] through [0255]), thus resulting in the practice of claim 64 with a reasonable expectation of success.

2) Claims 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et. al. (Infection and Immunity (2003) 71:2341-2349), Webert et. al. (Crit. Care Med. (2000) 28:2397-2405), Miller et. al. (Journal of Cystic Fibrosis (2013) 12:817-820), Hassett (US 8,557,300), Barraud et. al. (Journal of Bacteriology (2006) 21:7344-7353), Hrabie et. al. (WO 2007/053292, 10-2007), Arnold et. al. (US 2005/0203069), Schoenfisch (US 8,282,967), Schoenfisch et. al. (US 2019/0343869), Schoenfisch et. al. (WO 2018/127819, 07-2018) in view of Arulsamy et. al. (JACS (2001) 123:10860-10869, cited by Applicant) and Jeong et. al. (Mol. Pharmaceutics (January 2020) pages 1-29, cited by Applicant) as applied for claims 56, 58-64, 68, 74-79 and 83-85, further in view of Schlesinger et. al. (US 5,997,912).

The prior art teaches all the limitations of claims 65-67, except for the further presence of a composition comprising gallium nitrate.  However, Schlesinger teaches a method for inhibiting growth of P. aeruginosa, comprising the administration of therapeutically effective amounts of a composition comprising gallium nitrate (see abstract, see column 5, lines 26-27, and line 43, see also Example 15 on column 21), thus resulting in the practice of claims 65-67 with a reasonable expectation of success.  

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response to the arguments filed on 07/22/2022:
First, it is not clear what is exactly that Applicant is claiming (see 112 (b) rejections above), as such, first, Applicant will have to solve these issues in order to clarify what exactly is being claimed.
Second, even though some data presented by Applicant for compound MD3 might seem unexpected, the claims do not seem to be commensurate in scope, since claim 68 is still broad: no effective amount, not clear what cations are being claimed, and there is no limit on pulmonary bacterial infection being treated, even though the data presented shows limited data for a few bacterial infections.
Third, the addition of claim 85 is completely irrelevant since it does not add any meaningful structural limitation.  It is always understood that in any treatment the amount administered will not be toxic to the cells while at the same time being effective against the disease being treated.



Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 31, 2022.